Riley, Judge,
dissenting:
With great deference I dissent from the result reached by the majority of the Court in affirming the judgment of the Circuit Court of Cabell County, denying plaintiff’s motion to set aside the nonsuit and reinstate the case, and awarding costs against the plaintiff. Nevertheless, I am in complete accord with both points of the syllabus, but *591dissent from the factual holding of the Court úndér'the postulate contained in point 2 of the syllabus that the plaintiff has not shown good cause in support of his motion to set aside the nonsuit and reinstate the casé.
In the majority opinion it is stated that: “The only facts and circumstances offered by the plaintiff in support of his motion to set aside the nonsuit and reinstate the case are that he was confined in the jail of Cabell County after the institution of the action until September 29, 1951, when he was transported against his will to the penitentiary to serve a lawful sentence of imprisonment which made it impossible for him to be present in person when the action was set for trial on October 1, 1951; * * *”.
This action having been instituted, and a declaration and amended declaration having been filed, the. case was regularly on the docket of the Circuit Court of Cabell County before plaintiff was indicted for a felony and was sentenced to be confined in the penitentiary of this State for an indeterminate term of not less than one year nor more than ten years. At the time plaintiff timely made his motion that the court set aside the nonsuit and reinstate the case, plaintiff was released from confinement on parole. It was, therefore, proper for the trial court, as it did under point 1 of the syllabus, to entertain plaintiff’s motion.
In my opinion, the holding of the Court that plaintiff is barred from proceeding further in the action at law instituted by him, because plaintiff’s incarceration in the penitentiary and his subsequent absence from the Circuit Court of Cabell County, when the case was called for trial, were the result of his own improper and unlawful conduct, is too harsh and does not serve the ends of justice. This action having been regularly docketed, and the motion to set aside the nonsuit and reinstate the case having been regularly entertained by the trial court, plaintiff’s subsequent incarceration in the jail of Cabell County and the State penitentiary caused him to be involuntarily absent from the Circuit Court of Cabell *592County at the time his case was set for trial. In the circumstances portrayed by this record, the trial of the case should have been continued indefinitely pending plaintiffs release on parole, or at the expiration of his sentence of conviction, or the plaintiff should have been permitted to proceed in the Circuit Court of Cabell County by his committee, in any of which events an injustice would not have been done. Plaintiff, in my opinion, has shown good cause in support of his motion.
I would, therefore, reverse the judgment of the trial court and remand this case to that court with directions that the court grant plaintiff’s motion to set aside the voluntary nonsuit and reinstate the case, and that the case be dealt with by the trial court in any one of the three methods hereinabove suggested.